Citation Nr: 1045160	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  06-21 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a claimed stomach 
disability to include as secondary to the service-connected post-
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from July 1975 to July 1979.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 RO rating decision.

The Veteran testified at a hearing before a Decision Review 
Officer (DRO) in March 2007.

In October 2008 and November 2009, the Board remanded the issue 
on appeal to the RO for additional evidentiary development.

In an August 2009 statement, the Veteran asserted an 
informal application to reopen a claim of service 
connection for migraine headaches as secondary to her 
service-connected posttraumatic stress disorder (PTSD).  
This claim is referred to the RO for appropriate action.


FINDING OF FACT

The claimed stomach disability diagnosed as gastroesophageal 
reflux disease manifested many years after service and is not 
related to disease or injury in service, and is not caused by or 
aggravated by the service-connected post traumatic stress 
disorder (PTSD).   




CONCLUSION OF LAW

The stomach disability to include gastroesophageal reflux disease 
is not incurred in or aggravated by active service and it is not 
caused by or aggravated by the service-connected PTSD.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2010).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim and 
of the relative duties of the VA and the claimant for procuring 
that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements of VCAA also include notice of a disability rating 
and an effective date for award of benefits if service connection 
is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board concludes that the Veteran has been afforded 
appropriate notice under VCAA.  The RO provided a VCAA notice 
letter to the Veteran in April 2005, prior to the initial 
adjudication of the claim, and in February 2008 and November 
2008.  The letters notified her of what information and evidence 
must be submitted to substantiate a claim for service connection, 
as well as what information and evidence must be provided by the 
Veteran and what information and evidence would be obtained by 
VA.  She was also told to inform VA of any additional information 
or evidence that VA should have, and was told to submit evidence 
in support of his claim to the RO.  The Veteran was provided with 
notice of the degree of disability or effective date.  Thus, VA 
has satisfied its duty to notify.  

The record also shows that the Veteran has been afforded a 
meaningful opportunity to participate in the adjudication of his 
claim.  Thus, there is no prejudice to the Veteran in the Board's 
considering this case on its merits.  Thus, the Board finds the 
duty to notify provisions of VCAA have been fulfilled.  

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  

The VA treatment records dated from August 2006 to March 2007 
were obtained and associated with the claims folder.  Private 
medical records including records from M.M.T.& C., M.S.H. Medical 
Center, F.C. Health Center, M.M.& M. ENT Associates, and Dr. M.M. 
were obtained and associated with the claims file.  There is no 
identified relevant evidence that has not been accounted for.  
The Veteran was afforded a VA examination in September 2009 and a 
medical opinion was obtained in December 2009 to obtain a medical 
evidence as to the nature and etiology of the claimed disability.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

Legal Criteria

Service connection will be granted for disability resulting from 
a disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When the 
disease entity is established, there is no requirement of 
evidentiary showing of continuity.  

A continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004; see also Caluza v. Brown, 7 Vet. App. 
498 (1995).  

During the pendency of this appeal, the provisions of 38 C.F.R. § 
3.310 were revised.  Under the former provisions, a disability 
which is proximately due to or the result of a service-connected 
disease or injury shall be service connected as well.  When 
service connection is thus established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (effective prior to 
October 10, 2006).

The Court of Appeals for Veterans Claims (Court) has held that 
service connection can be granted for a disability that is 
aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment resulting 
from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 
439 (1995).

Effective on October 10, 2006, the section heading of 38 C.F.R. § 
3.310 was retitled "Disabilities that are proximately due to, or 
aggravated by, service-connected disease or injury."  The former 
paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph 
(c), and a new paragraph (b) was added.

The new provisions of 38 C.F.R. § 3.310 (b) indicate that "Any 
increase in severity of a nonservice-connected disease or injury 
that is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.

However, VA will not concede that a nonservice-connected disease 
or injury was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice- connected disease or injury.

The rating activity will determine the baseline and current 
levels of severity under the Schedule for Rating Disabilities and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level."

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

Analysis

The Veteran asserts that service connection is warranted for the 
claimed stomach disability.  She argues that this disability is 
caused by the service-connected PTSD.  

Review of the record shows that the Veteran had stomach symptoms 
in service.  Service treatment records show that in February 
1976, the Veteran had complaints of an upset stomach.  The 
impression was a viral syndrome.  Service treatment records show 
that in March 1976, a gastric ulcer was diagnosed.  In May 1976, 
enteritis was diagnosed.  The Veteran continued to be treated for 
a gastric ulcer.  In September 1976, the Veteran sought treatment 
for stomach cramps.  The impression was viral gastroenteritis.  
An October 1976 service treatment record indicates that the 
gastric ulcer had healed.  A separation examination report is not 
of record.  The Veteran separated from service in July 1979.  

There is evidence of a current diagnosis of a stomach disability.  
Private treatment records and the September 2009 VA examination 
report show a diagnosis of gastroesophageal reflux disease.  

For the Veteran to be successful in this claim, the evidence must 
show either that it is at least as likely as not that the current 
gastroesophageal reflux disease is related to service or to a 
disease or injury that occurred in service, or is aggravated by 
or caused by a service-connected disability.  The Board finds 
that the evidence is not in equipoise, but preponderates against 
the claim.

As noted above, the service treatment records show that the 
Veteran had stomach symptoms in service.  A gastric ulcer was 
diagnosed in March 1976.  The evidence shows that the ulcer was 
healed by October 1976.  

The preponderance of the evidence shows that the Veteran had 
stomach symptoms in the 1990's, almost 10 years after service 
separation.  Private treatment records indicate that the Veteran 
reported in 2005 that she had gastroesophageal reflux disease for 
eight years.  See the April 2005 and August 2005 records from 
M.S.H. Medical Center.  A July 2006 VA treatment record indicates 
that the Veteran reported that she had heartburn for 15 years.  

At the September 2009 VA examination, the Veteran indicated that 
she was uncertain as to when the condition began but she recalled 
having symptoms in the 1980's, but she did not obtain treatment 
at that time.  The Veteran does not describe these symptoms and 
there is no competent evidence that the symptoms the Veteran had 
in 1980 are attributed to gastroesophageal reflux disease.    

There is probative evidence showing that the current 
gastroesophageal reflux disease is not related to the symptoms in 
service.  A September 2009 VA examination report indicates that 
the examiner reviewed the Veteran's claims file including the 
service treatment records and examined the Veteran.  The examiner 
concluded that based upon the current information, a medical 
nexus was not evident as the condition arose following the 
Veteran's time in service based upon the military records, 
civilian records, as well as the Veteran's reports per the 
civilian provider's records including the current history noted.  
The examiner noted that the condition was not caused by or the 
result of service.  The examiner noted that the service treatment 
records showed treatment for a gastric ulcer and noted that the 
service treatment record indicates that the gastric ulcer healed 
in October 1976.  

The Board finds that the preponderance of the evidence 
establishes that the current gastroesophageal reflux disease is 
not due to or aggravated by the service-connected PTSD.  The VA 
examiner who conducted the September 2009 VA examination prepared 
an addendum in December 2009.  The examiner considered the June 
2009 ENT evaluation report by a private healthcare provider in 
which the physician indicated that there was an association 
between significant stress and reflux.  The examiner noted that 
smoking, diet, and pregnancy are all thought to be possible 
aggravators.  The examiner indicated that none of these factors 
were considered causative and to attribute any one factor as 
causative would be merely speculative.  The examiner stated that 
based upon medical literature, the claim that the PTSD caused or 
aggravated the reflux disease was not supported.  

The Board finds that the VA opinions to be highly probative 
because the opinions are based upon physical examination of the 
Veteran and a review of the claims file and medical history.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness and 
detail of the opinion).  In short, the probative medical evidence 
of record establishes that the Veteran's current gastroesophageal 
reflux disease is not related to injury or disease in service, 
and is not aggravated or caused by the service-connected PTSD.  

The Veteran has theorized that the gastroesophageal reflux 
disease is due to the service-connected PTSD.  The Veteran's own 
statements as to etiology of the gastroesophageal reflux disease, 
while they may be competent, are afforded little probative weight 
in the absence of evidence that she has the expertise to render 
opinions about medical matters.  See 38 C.F.R. § 3.159(a) (2010); 
see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).  In short, the Board finds that the opinions offered by 
the VA examiners, who examined her, reviewed her pertinent 
medical history and offered rationales in support of their 
assessments.

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply since there is no 
approximate balance of the evidence for and against the claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, service connection for a stomach disability 
to include gastroesophageal reflux disease is not warranted on a 
direct or secondary basis.  The claim is denied.


ORDER

Service connection for a stomach disability to include 
gastroesophageal reflux disease is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


